221 F.2d 797
HERSHEL CALIFORNIA FRUIT PRODUCTS COMPANY, Inc., a corporation, et al., Appellants,v.HUNT FOODS, Inc., a corporation, Appellee.
No. 13905.
United States Court of Appeals Ninth Circuit.
April 22, 1955.

Philip S. Ehrlich, Richard J. Hecht, Albert A. Axelrod, Julien R. Bauer, Philip S. Ehrlich, Jr., San Francisco, Cal., for appellants.
Cushing, Cullinan, Duniway & Gorrill, Eustace Cullinan, Vincent Cullinan, Ben C. Duniway, San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and ORR and CHAMBERS, Circuit Judges.
PER CURIAM.


1
Appellant has moved to dismiss its appeal from an order of the District Court denying it a preliminary injunction. 111 F.Supp. 732. The ground for dismissal is alleged to be that the motion for a preliminary injunction has become moot. Appellee resists dismissal, contending that this court should retain the appeal and affirm the order of the District Court with directions to dismiss the action. We think the ends of justice would be best served by dismissing the appeal and permitting the trial court to hear and determine the case on the merits.


2
Appeal dismissed.